Citation Nr: 1421889	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to service connection for impotence, including as due to aggravation by service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for OBA, skin disease, and impotence.

The October 2009 rating decision also denied service connection for PTSD and shortness of breath which the Veteran also appealed.  On his Substantive Appeal (VA Form 9), however, he specifically limited the perfection of his appeal to the issues shown on the Title Page of this decision and the PTSD and shortness of breath issues were not certified to the Board.  See 38 C.F.R. § 20.202 (2013).  Hence, those issues are not before the Board.

In September 2011, the Veteran withdrew his hearing request.

The issue of entitlement to service connection for impotence, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  OSA did not result from a disease or injury in active service.

2.  A current skin disease, to include dermatitis, had its onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for OSA are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for skin disease, to include dermatitis are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  Further, after the Veteran added herbicide exposure to his asserted basis for his skin disorder, an April 2011 RO letter provided full herbicide-related notice.  The VCAA notice was both time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment and personnel records, the Veteran's private treatment records, his VA treatment records, and the reports of the examinations conducted.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.


Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2013).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42,600-42,608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Analysis

OSA

The Veteran has not made any specific contentions as to why OSA should be service connected.  There are no entries in the service treatment records related to OSA, sleep difficulty or snoring, etc.  A Report of Medical History is not of record, but the Report of Medical Examination for Separation notes the Veteran had no significant medial history.  His respiratory system and lungs were assessed as normal.

Treatment records from the Veteran's private primary care physician (PCP) cover a period of 2003 to 2009, and they reflect no entries of sleep-related complaints.

The January 2013 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's diagnosis of OSA in November 2011, following a sleep study.   This is also documented in his VA outpatient records.  The examiner noted review of the service treatment records revealed no entries related to sleep-disordered breathing.  Thus, combined with the fact the Veteran was diagnosed with his current sleep apnea 40 years after service, the examiner opined it was less likely than not that the current OSA was causally related to active service.

The Veteran has met the first requirement of service connection, in that he has a current disability diagnosed as OSA.  Although the Veteran was permanently based in Thailand during his two tours in Southeast Asia, his service treatment and personnel records note he performed temporary duty in Vietnam during his second tour.  Hence, he is presumed to have been exposed to herbicides during his presence in Vietnam.  38 U.S.C.A. § 1116(f).  An in-service injury is therefore demonstrated.

The undisputed evidence shows; however, that OSA is of relatively recent onset; and there is no lay or medical evidence relating it to active service, including the presumed exposure to herbicides.  OSA is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  Absent evidence of a nexus to service, the weight of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 C.F.R. § 3.303.

Skin Disease

Service treatment records dated in November 1967 note the Veteran's complaints of a rash in his groin area.  The examiner noted the Veteran was to return if it persisted.  There are no subsequent related entries.  In September 1968, the Veteran complained of papules on his penis.  The examiner's impression was cysts.  The January 1969 Report of Medical Examination For Separation reflects the Veteran's skin was assessed as normal.

The treatment records of the Veteran's PCP, Dr. E, note the time of the Veteran's initial complaint of a skin problem as around June 2008.  Dr. E noted a total of 10 actinic keratoses about the trunk and arms which were treated with liquid nitrogen.  Dr. E eventually referred the Veteran to a dermatologist.  Records of Dr. L note the Veteran was referred for a dry scaly patch on the right palm that had been there nine months, and scaling of the left hand and feet times one to two years.  Dr. L noted pathology reports of tests conducted on scrapings indicated dermatitis/contact dermatitis and seborrheic dermatitis.  The Veteran's symptoms continued into 2010.

The January 2013 skin examiner was conducted by the same examiner who conducted the sleep examination, and review of the claims file was noted.  The examiner noted an in-service diagnosis of dermatitis or eczema.  The Veteran reported he experienced a rash on his hands and feet while in active service, and he had experienced several flares of the disorder since active service.  He reported further that his last flare was three years earlier, and it lasted several weeks and required treatment with antibiotics.  He described it as itchy and bumpy with blisters of the hands and feet.

Physical examination revealed no current flares of the skin disorder of which the Veteran complained.  The examiner, however, still opined it was at least as likely as not that the Veteran's current reported disorder to his hands and feet was causally related to his active service.

Upon receipt of the examination report, the RO returned the claims file and asked the examiner to address the fact the Veteran's report at the examination was not consistent with the noted entries in the service treatment records.  In a February 2013 addendum, the examiner noted the Veteran's in-service complaints were confined to the groin rash and the papules on his penis in 1967 and 1968.  Hence, the examiner opined it was not at least as likely as not that the Veteran's reported current skin symptomatology of his hands and feet are causally related to his active service.

This record shows a current skin disease.  The service treatment records and the Veteran's reports provide competent and credible evidence of in-service incurrence.

The VA examiner's initial opinion provided competent evidence linking a skin disease of the hands and feet to service.  Although the disease had reportedly not flared-up in about three years, it would still constitute a current disability, because it was present proximate to the time of the current claim.

At the RO's prodding the examiner altered his opinion, was based on the absence of documentation in the service treatment records.  Service connection does not; however, require that a disease or disability be documented in service treatment records.  Stefl v. Nicholson, 21 Vet App 120 (2007).  The Veteran is competent to report an observable skin rash.  The examiner's second opinion is; therefore, of little probative value.  

The Board is left with the examiner's initial opinion and the Veteran's reports.  These place the evidence in relative equipoise as to whether the current skin disease was incurred in service.  Resolving reasonable doubt in the Veteran's favor service connection for a skin disease is granted.


ORDER

Entitlement to service connection for OSA is denied.

Entitlement to service connection for a skin disease is granted.


REMAND

The genitourinary (GU) examination report reflects that additional clarification is needed by the examiner includes an opinion that the Veteran had impotence unrelated to service connected diabetes mellitus, but the examiner did not provide a rationale.  Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Because this issue is being remanded, the AOJ will have the opportunity to provide the Veteran with VCAA notice regarding the evidence needed to substantiate a claim based on secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that addresses the requirements of secondary service connection, including on the basis of aggravation of a non-service-connected disorder by one that is service connected.

2.  Ask the examiner who conducted the March 2011 GU examination to provide reasons for the opinion that the current erectile dysfunction or impotence was not caused by diabetes mellitus.

The examiner should also opine whether there is at least a 50-percent probability that the Veteran's service-connected diabetes mellitus aggravates, that is, chronically worsens, the erectile dysfunction or impotence.  If there is aggravation the examiner should state whether there is medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline prior to aggravation.

The examiner should provide reasons for any opinion rendered.

In the event the examiner who conducted the March 2011 GU examination is no longer available; refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ AMC must implement corrective procedures at once.

4.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


